President.
The defendant’s account vs. the plaintiff, as here exhibited, is on a single piece of paper; it is no book account; by proving that it has been severed from the book by mistake, we will take it as a part of the book; but, without such proof it can not be received.
*61Defendant’s counsel then asked to have the defendant sworn, to prove that fact.
President. — By the statute, where the defense is. founded on a book account of not more than eighteen months’ standing, and the validity or amount of such account is drawn in question, the court may examine the party, under oath or affirmation, touching the validity of such account. The general principle of law, that a man cannot be a witness for himself, has, in this State, a single exception by virtue of this statute. I am not willing to extend this statute, by construction, beyond the letter of it. The defendant must first produce a book account; what this is, is a question for the court to determine. When the book is produced, if any items of not more than eighteen months’ standing are contested, then the party may be sworn and examined touching the validity of such account; he cannot be examined to any other facts in the case. The paper offered does not appear to be part of the book. Make it so, by disinterested testimony; then, and not until then, can you offer it in evidence.— Rejected.
Verdict for the plaintiff.